Hosmer, Ch. J.
Several objections to the decree of the superior court have been made, the principal of which are, that the court had no jurisdiction of the suit ; that the proper and necessary parties were not before the court ; that there was adequate remedy at law ; and that the plaintiff had no equitable title to the relief sought.
1. As to the jurisdiction. The jurisdiction of the court is tested by the value of the mortgaged premises. Peters v. Goodrich, 3 Conn. Rep. 146. Scripture v. Johnson, 3 Conn. Rep. 211. The statute on this subject imparts jurisdiction to the superior court “ of all suits for relief in equity wherein the value of the matter or thing in demand exceeds the sum of three hundred and thirty-five dollars ;" and to the county court “ of all suits for relief in equity wherein the matter or thing in demand shall not exceed the sum of three hundred and thirty-five dollars.”—By the cases before referred to, it was decided, and is the established law of the state, “ that by the matter or thing in demand,” is meant the value of the mortgaged premises. Now, what is their value? No answer can be given to this enquiry, from any part of the record.
It was said in the argument, that from the amount of the mortgage and the court’s having assumed jurisdiction, it is to be presumed, that the premises mortgaged were of sufficient value to authorize the decree. This argument is founded on no principle, and proves too much. If the suit had been brought before the county court, and a decree had been rendered, on the same facts, the same argumentation would prove, that the superior court had no jurisdiction, but that it was vested in the county court.
It is an universal principle of pleading, applicable to all courts, because founded on a reason which applies equally every where, that no fact can be assumed in favour of the party pleading, except it be directly averred, or arises by necessary inference. On the contrary, the construction shall be taken most strongly against him, as it is to be intended, that every person states his case as favourably to himself as possible. 1 Chitt. Plead. 241. The exceptions to the rule clearly define *439its limits. They comprise those cases where the court is officio bound to take notice of a fact ; where the law presumes a fact ; and where the fact should more properly come from the other side. 1 Chitt. Plead. 217. 218. 227. 229. it is just as necessary, and for the same reason, to aver the facts requisite to shew, that the court has jurisdiction of the plaintiff’s suit, as to allege sufficient to demonstrate, that there is not adequate remedy at law, and that there is redress in equity. The judgment of a city court, in an action in which the cause of action is not averred to have arisen within the city, is erroneous, because the case is not brought within its jurisdiction. Maples v. Wightman, 4 Conn. Rep. 376. On this trite subject, I am conscious of being unnecessarily particular ; but my apology for it consists in the importance of unquestionable stability on this interesting point, brought into controversy for the first time, after the lapse of many years. It lies at the foundation of all pleading, and involves the first principles on which they have been established. They are intended to provide information for the court that has jurisdiction over the subject matter of controversy, and that there exists a right of suit ; and to inform the party defendant of the matter in demand, and to put him under an obligation to make defence. Here, there can be no relaxation from rigid rule ; and there ought to be none. It is the foundation of all judicial proceedings, easily understood, and of indispensible validity, whether regard be had to the interests of private justice and of public convenience, or to the exhibition of legal justice, which every record ought to contain.
A superior court of general jurisdiction (such are the courts at Westminster) has in its favour a presumption of law, that “ nothing shall be intended to be out of its jurisdiction, which is not alleged and shewn to be so.” But the law is widely different as to limited jurisdictions; “ within whose jurisdiction nothing shall be intended to be, which is not alleged to be so.”—The King v. Johnson, 6 East 601. 1 Wms. Saund. 74. n. The courts in this State are all of limited jurisdiction ; and the inevitable consequence results, that the facts requisite to shew that they have cognizance, in any given case, must be averred. As the value of the mortgaged premises does not appear from the plaintiff’s bill, the court below had no jurisdiction of the cause ; (a) and for this reason, the decree of the court must be reversed.
*4402. It is objected, that the heirs of Matthew Griswold ought to have been made parties in the suit. It does not appear, that Matthew Griswold had any heir except Thaddeus, the defendant ; and clear it is, he is the only person interested in the subject of the plaintiff’s bill.
3. It is said, there is adequate remedy at law ; to sustain which assertion, it must be made to appear, that the plaintiff has legal title to the property demanded ; and that a court of common law is competent to give the requisite redress. Now, neither of these propositions is correct. The legal title was in Owen, by virtue of his mortgage and decree of foreclosure ; and the title of the plaintiff, by virtue of his subsequent mortgage, was the equity of redemption only. The payment of Owen's debt, after the mortgage had become absolute, and the consequent opening of the foreclosure, left in him an outstanding legal title, with which the plaintiff could not be invested, otherwise than by a deed or decree. The payment of the mortgage money, after the law day has expired, as was decided in Phelps v. Sage, 2 Day 151., does not revest the title in the mortgagor, by the mere acceptance of the mortgage money, but merely gives a right to redeem. Besides, the decree of a court of competent jurisdiction, under which Thaddeus Griswold held title, could not collaterally be impugned in a court of law, but must directly be superseded in chancery only.
4. Whether the plaintiff has an equitable title to the relief sought by his bill, is the remaining enquiry.
Isaac Owen was the first mortgagee, and having foreclosed the equity of redemption to the property mortgaged, his estate therein became absolute. Subsequent to this, his mortgage debt was paid, by an appropriation of a certain part of the land, set off by metes and bounds ; and a title to the residue, by decree of court, pursuant to an agreement with Owen, was vested in the defendant, Thaddeus, without the payment of any consideration. From this moment, so far as respects the heirs of Owen, the foreclosure, by the payment of the debt due to him, was open ; and the outstanding legal title to the twenty-eight and a half acres, was transferred to the defendant. That the lien by the first mortgage, by these proceedings, was annihilated, is unquestionable. If a foreclosure is obtained, by a first against *441a second mortgagee, and the land is afterwards devised by him to the mortgagor, the foreclosure will be opened in favour of the second mortgagee. It is, because the debt from the mortgagor to the second mortgagee continued due, the charge on the estate is valid, and re-attaches on the lands, if they come into the hands of the mortgagor, or of a claimant under him. 2 Pow. on Mort. 1073. Cook v. Saddler, 2 Vern. 235. 1 Eq. Ca. Abr. 317. Now, that is precisely the case before the court, with this immaterial variation only, that the mortgaged estate was transferred to the defendant, not by a devise, but by an agreement without consideration, executed by a decree. The result, thus far, is, that Owen’s debt having been paid, by a certain part of the mortgaged premises, accepted in satisfaction, the foreclosure as to the residue, i. e. the twenty-eight acres and a half,—was opened, and the equitable title of the heirs of Owen extinguished.
The removal of this incumbrance resuscitated the mortgage of the plaintiff; and a foreclosure having before been obtained, by him, against Matthew Griswold, he had a right to the legal, as well as an equitable title to the premises. There was no right of redemption in the defendant. In the first place, he was nominally the tenant, and really the trustee of the estate for his father the mortgagor, who before had been foreclosed by the plaintiff. But on the correctest theory, he had no interest in the land ; the agreement, in virtue of which he obtained a supposed title, having been in fraud of the plaintiff, and absolutely void.
In conclusion, the equitable title of Owen was extinguished, by payment of his debt ; the right of the defendant was nominal only, existing neither at law nor in equity ; and the plaintiff being mortgagee of the equity of redemption, and having foreclosed the mortgagor, had an equitable right to the conveyance of the premises.
I am, therefore, of opinion, that the judgment below be affirmed in omnibus, except with respect to the point of jurisdiction ; and, on that ground, reversed.
Brainard, J. was of the same opinion.
Peters and Bristol, Js.
understood the bill to aver, that the value of the mortgaged premises exceeded three hundred and thirty-five dollars ; and were therefore of opinion, that the *442superior court had jurisdiction of the cause. On the other points, they concurred with the Chief Justice.
Judgment reversed.

 But where the value of the matter or thing in demand is averred in the *440bill in a suit in chancery, or in the declaration in an action at law, to be of the requisite amount, it is well settled, that this is sufficient to give the court jurisdiction, though the value proved on the trial should not be of that amount. Pitkin v. Flowers, 2 Root 42. Newtown v. Danbury, 3 Conn. Rep. 553,—R.